UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-2030


NOBLE TORNELLO FONTAINE PIERCE EL-BEY,

                Plaintiff - Appellant,

          v.

CITY OF GREENSBORO; CITY OF GREENSBORO POLICE DEPARTMENT;
DISTRICT 4 POLICE OFFICER BADGE # 110 E; JOHN DOE(4),

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:10-cv-00291-NCT-WWD)


Submitted:   January 31, 2012             Decided:   February 2, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Noble Tornello Fontaine Pierce El-Bey, Appellant Pro Se. James
Anthony Clark, CITY OF GREENSBORO LEGAL DEPARTMENT, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Noble    Tornello    Fontaine    Pierce     El-Bey    appeals    the

district      court’s    order    accepting    the   recommendation       of   the

magistrate judge and denying relief on his civil complaint.                     We

have       reviewed    the    record   and    find   no   reversible       error. 1

Accordingly, we affirm for the reasons stated by the district

court. 2     El-Bey v. City of Greensboro, No. 1:10-cv-00291-NCT-WWD

(M.D.N.C.      Sept.    12,   2011).    We    dispense    with     oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                          AFFIRMED




       1
       We consider El-Bey’s objections to the report of the
magistrate judge sufficiently specific to preserve our appellate
jurisdiction.
       2
        El-Bey has filed a document entitled “Objection to
Attorney Testimony,” which we have construed as a motion to
strike Appellee’s brief and to sanction Appellee’s counsel. We
deny El-Bey’s motion.



                                        2